Exhibit 10.1.1

 

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

                    THIS SEVENTH AMENDMENT (the “Amendment”), dated February 19,
2015, is entered into by and between SCHUFF INTERNATIONAL, INC., a Delaware
corporation, and the other Persons listed in Schedule 1.1 of the Credit
Agreement, as hereafter defined (collectively, jointly and severally the
“Borrower”), and WELLS FARGO CREDIT, INC., a Minnesota corporation (“Lender”).

 

RECITALS

 

                    The Borrower and the Lender are parties to a Second Amended
and Restated Credit and Security Agreement dated August 14, 2013 (as amended
from time to time, the “Credit Agreement”). Capitalized terms used in these
recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.

 

                    NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements herein contained, it is agreed as follows:

 

                    1.       Credit Agreement Amendment. The Credit Agreement is
hereby amended as follows:

 

                              (a)      The definition of “Borrowing Base”
contained in Section 1.1 of the Credit Agreement is hereby deleted and replaced
as follows:.

 

                    “Borrowing Base” means at any time the lesser of:

 

                    the Maximum Line; or

 

                    the sum of:

                  (i)       the lesser of (a) $30,000,000.00, or (b) 35% of
Eligible Non-Quincy Accounts, plus                     (ii)      the lesser of
(a) $5,083,000.00, which amount shall be automatically reduced by $225,000.00 on
the first day of each month commencing on March 1, 2015, by all amounts which
are paid to Lender pursuant to Section 6.2(c) of the Credit Agreement and by all
amounts paid to Lender pursuant to Section 6.28 of the Credit Agreement until
such time as said amount is equal to $0.00), or (b) 85% of the Net Orderly
Liquidation Value of Eligible Equipment, plus                     (iii)     the
lesser of (a) 85% of the Net Orderly Liquidation Value of the Eligible
Inventory, or (b) $15,000,000.00, plus                     (iv)     the lesser
of (a) $6,437,500.00 (which amount shall automatically be reduced by $62,500.00
on March 1, 2015, and on the first day of each month thereafter through and
until the Real Estate Facility Termination Date, at which point it shall be
equal to $0.00), or (b) 20% of the fair market value of the Real Property, as
determined by appraisals which are acceptable to the Lender in its sole
discretion (such lesser amount, the “Real Estate Sublimit”), minus  

 

1

 

 

                  (vi)     $5,000,000.00.  

 

                    2.       No Other Changes. Except as explicitly amended by
this Amendment, all of the terms and conditions of the Credit Agreement shall
remain in full force and effect and shall apply to any advance or letter of
credit thereunder.

 

                    3.       Conditions Precedent. This Amendment shall be
effective when the Lender shall have received an executed original hereof,
together with each of the following, each in substance and form acceptable to
the Lender in its sole discretion:

 

                              (a)     A Certificate of the Secretary of the
Borrower certifying as to (i) the resolutions of the board of directors of the
Borrower approving the execution and delivery of this Amendment, (ii) the fact
that the articles of incorporation and bylaws or articles of organization and
operating agreement, as applicable, of the Borrower, which were certified and
delivered to the Lender pursuant to a previous Certificate of Authority of the
Borrower’s secretary or assistant secretary continue in full force and effect
and have not been amended or otherwise modified except as set forth in the
Certificate to be delivered, and (iii) certifying that the officers and agents
of the Borrower who have been certified to the Lender, pursuant to a previous
Certificate of Authority of the Borrower’s secretary or assistant secretary, as
being authorized to sign and to act on behalf of the Borrower continue to be so
authorized or setting forth the sample signatures of each of the officers and
agents of the Borrower authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Borrower.

 

                              (b)     Payment of the fee detailed in Section 9
below.

 

                              (c)     Such other matters as the Lender may
reasonably require.

 

                    4.       Representations and Warranties. The Borrower hereby
represents and warrants to the Lender as follows:

 

                              (a)     The Borrower has all requisite power and
authority to execute this Amendment and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder, and this
Amendment and all such other agreements and instruments has been duly executed
and delivered by the Borrower and constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms.

 

                              (b)     The execution, delivery and performance by
the Borrower of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

 

                              (c)     All of the representations and warranties
contained in Article V of the Credit Agreement are correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

 

2

 

 



                    5.       References. All references in the Credit Agreement
to “this Agreement” shall be deemed to refer to the Credit Agreement as amended
hereby; and any and all references in the Security Documents to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

                    6.       No Waiver. The execution of this Amendment and the
acceptance of all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any
Security Document or other document held by the Lender, whether or not known to
the Lender and whether or not existing on the date of this Amendment.

 

                    7.       Release. The Borrower hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

                    8.       Costs and Expenses. The Borrower hereby reaffirms
its agreement under the Credit Agreement to pay or reimburse the Lender on
demand for all costs and expenses incurred by the Lender in connection with the
Loan Documents, including without limitation all title insurance premiums and
all reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, the Borrower specifically agrees to pay all
reasonable fees and disbursements of counsel to the Lender for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto. The Borrower hereby agrees
that the Lender may, subject to the terms of this Amendment, in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

 

                    9.       Amendment Fee. The Borrower shall pay to the
Lender, on the date hereof, a fully earned, non-refundable amendment fee in the
amount of $12,500.00.

 

                    10.     Miscellaneous. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and all of which counterparts, taken together, shall
constitute one and the same instrument.

 

[EXECUTION PAGES FOLLOW]

 

3

 

 





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


          For Each Person Comprising the Borrower   SCHUFF INTERNATIONAL, INC.,
a       Delaware corporation

c/o Schuff International, Inc.

1841 W. Buchanan Street
Phoenix, Arizona 85007

Telecopier: (602) 452-4465

  By   Attention: Michael R. Hill     Michael R. Hill e-mail:       Its: Vice
President and CFO                

SCHUFF STEEL COMPANY, a

Delaware corporation

                By:           Michael R. Hill       Its: Vice President and CFO
               

SCHUFF STEEL – ATLANTIC, LLC., a Florida

limited liability company

                By:

Schuff Steel Company, a Delaware corporation

Its Managing Member

                    By:             Michael R. Hill         Its: Vice President
and CFO                  

QUINCY JOIST COMPANY, a Delaware corporation

                  By:           Michael R. Hill         Its: Vice President and
CFO                 SCHUFF STEEL – GULF COAST, INC., a Delaware corporation    
            By:           Michael R. Hill         Its: Vice President and CFO

 

4

 

 

               

ON-TIME STEEL MANAGEMENT

HOLDING, INC., a Delaware corporation

                By:           Michael R. Hill         Its: Vice President and
CFO                 SCHUFF HOLDING CO., a Delaware corporation                
By           Michael R. Hill         Its: President                 ADDISON
STRUCTURAL SERVICES, INC., a Florida corporation                 By          
Michael R. Hill         Its: President                 SCHUFF STEEL MANAGEMENT
COMPANY- SOUTHEAST L.L.C., a Delaware limited liability company                
By         Name: Michael R. Hill, Manager                 SCHUFF STEEL
MANAGEMENT COMPANY- SOUTHWEST, INC., a Delaware corporation                 By:
          Michael R. Hill         Its: Vice President and CFO                
SCHUFF STEEL MANAGEMENT COMPANY- COLORADO, L.L.C., a Delaware limited liability
company                 By:           Michael R. Hill, Manager

 

5

 

 

               

SCHUFF PREMIER SERVICES LLC, a

Delaware limited liability company

                By:         Name: Michael R. Hill, Manager                 WELLS
FARGO CREDIT, INC.                 By            Its Authorized Signatory

 

6

